Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 6/22/2022.
In Amendment, no claims are cancelled and claims 13-15 are added. Thus, claims 1-15 are pending in this application. This Office Action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elfering et al. (US 2018/0203713). 

As per claim 1, Elfering discloses a method for qualifying a device driver for a device, comprising:
performing a test on the device driver (Paragraph 33 “While such communication device 230 may act on emulation level to determine 108 whether the conditions for executing an error injection command are fulfilled, it may control the emulation environment and the controller hardware device on host system level to execute 112 error injection commands whenever the emulation precisely meets the conditions required for testing the driver.”);
emulating a behavior of the device under stipulated conditions by a device emulator (Paragraph 30 “Executing the instructions causes the system to emulate the controller hardware component in an emulation environment, which includes a virtual processor, and to provide a communication device in the emulation environment.”);
and performing a test on at least one rarely occurring case by the device emulator (Paragraph 30 “Executing the instructions causes the system to emulate the controller hardware component in an emulation environment, which includes a virtual processor, and to provide a communication device in the emulation environment. The communication device receives at least one execution condition and an error injection command from a communication device driver associated with the communication device. Device operation commands are received by the controller hardware component from the device driver and executed on the controller hardware component. Based on the communication device determining that the at least one execution condition is fulfilled while the device operation commands are executed, executing the instructions causes the communication device to: halt the operation of the virtual processor; inject an error into the controller hardware component by executing the error injection command; and resume the operation of the virtual processor.” See also, paragraph 28 “According to embodiments, the removal of the injected error includes decreasing an instruction counter of the virtual processor. These embodiments may be beneficial by enabling the driver developer to reuse a once set up emulation environment for testing the effect of another error injection on the device driver under test.”).

As per claim 2, Elfering further discloses wherein the device emulator emulates a device behavior that is consistent with a standard usage for the device (Paragraph 23 “According to embodiments, the error injected into the controller hardware component is one of an undefined device state, an infinite loop, and a short circuit. Such embodiments may be beneficial to prepare the controller hardware component into a device state which is not provided by the controller or which cannot be reached through the component's deterministic behavior.”).

As per claim 3, Elfering further discloses wherein the device emulator emulates effects of environmental influences on the device (Paragraph 22 “According to one or more embodiments, the communication device includes a buffer memory, wherein the method further includes buffering the error injection commands in the buffer memory. This may have the advantage that commands may be executed at any specific, predetermined point during runtime using an interface of the emulation environment. This may reduce the effort needed to customize the communication device to a particular implementation of the emulation environment. According to certain embodiments, the emulation environment includes an application programming interface, wherein the application programming interface includes the first and the second interface.”).

As per claim 4, Elfering further discloses wherein the device emulator is part of a virtualization environment (Paragraph 16 “The communication device may provide its own interfaces to the emulation environment and the controller hardware device, or use existing interfaces provided by the emulation environment. Particularly, it may halt and resume the operation of a virtual processor of the emulation environment, access and manipulate memory registers associated with the emulation environment or any of its devices independent from the operational state of the virtual processor, and monitor the device state of any device present in the emulation environment, including the controller hardware component for which the device driver is being tested.”).

As per claim 5, Elfering further discloses wherein the virtualization environment makes an association between virtual addresses and physical addresses (Abstract “The controller hardware component executes device operation commands received from the device driver. Based on the communication device determining that the at least one execution condition is fulfilled while the device operation commands are executed, the method provides for the communication device to: halt the operation of the virtual processor; inject an error into the controller hardware component by executing the error injection command; and resume the operation of the virtual processor.”).

As per claim 6, Elfering further discloses wherein the virtualization environment is a hypervisor (Paragraph 16 “The communication device may provide its own interfaces to the emulation environment and the controller hardware device, or use existing interfaces provided by the emulation environment. Particularly, it may halt and resume the operation of a virtual processor of the emulation environment, access and manipulate memory registers associated with the emulation environment or any of its devices independent from the operational state of the virtual processor, and monitor the device state of any device present in the emulation environment, including the controller hardware component for which the device driver is being tested.”).

As per claim 7, Elfering further discloses wherein the device driver is a direct part of the virtualization environment (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 8, Elfering further discloses wherein the device driver is integrated in the virtualization environment as part of a virtual machine (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 9, Elfering further discloses wherein the device driver is operated independently of the virtualization environment (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 10, Elfering further discloses wherein the device emulator serves as a front end for the emulated device (Paragraph 15 “Embodiments may have a beneficial effect by providing an additional communication device in the emulation environment. Such communication device may provide an interface between the emulation environment and the system hosting the testing routines for the device driver, allowing for receiving instructions to be forwarded to the emulation environment or any of its devices and components.”).

As per claim 11, it is a product claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 12, it is an apparatus claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 13, Elfering further discloses further comprising: performing an error injection by the device emulator (Paragraph 30 “Executing the instructions causes the system to emulate the controller hardware component in an emulation environment, which includes a virtual processor, and to provide a communication device in the emulation environment. The communication device receives at least one execution condition and an error injection command from a communication device driver associated with the communication device. Device operation commands are received by the controller hardware component from the device driver and executed on the controller hardware component. Based on the communication device determining that the at least one execution condition is fulfilled while the device operation commands are executed, executing the instructions causes the communication device to: halt the operation of the virtual processor; inject an error into the controller hardware component by executing the error injection command; and resume the operation of the virtual processor.” See also, paragraph 28 “According to embodiments, the removal of the injected error includes decreasing an instruction counter of the virtual processor. These embodiments may be beneficial by enabling the driver developer to reuse a once set up emulation environment for testing the effect of another error injection on the device driver under test.”).

As per claim 14, it is a product claim having similar limitations as cited in claim 13 and is thus rejected under the same rationale.

As per claim 15, it is a product claim having similar limitations as cited in claim 13 and is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but are not persuasive. 

On pages 5-6, Applicant argues:
In contrast, Elfering is silent with respect to rarely occurring or corner case. Elfering discloses error injection for driver testing. In Elfering, operation of a virtual processor is halted, an error is injected into the controller hardware component by executing an error injection command, and operation of the virtual processor is resumed. (Elfering at Abstract). 
Specifically, to realize a realistic test procedure for the device driver 212, the spontaneous occurrence of a hardware failure in a real hardware implementation of the controller hardware component 240 is simulated by testing the driver on error injections in as many device states and situations as possible. A given error injection typically takes place at an arbitrary, but specified position within the command queue of a typical device operation scheme which is implemented by causing the controller hardware component 240 to execute 106 device operations, using device operation commands received from the device driver 212. The at least one execution condition is formulated such that it will become fulfilled at some point while the controller hardware component 240 is executing 
106 the device operation commands. (Elfering at para. [0042]). 
The test script 210 contains instructions to test the device driver 212 on error injections into the controller hardware component 240. These instructions at least include an error injection command, an execution condition for the error injection commands, and the device operation commands to be executed by the controller hardware component 240 when the error is injected. The test script 210 may include, for instance, control loops which, upon execution, enable subsequent injections of the same error at a multitude of execution points, subsequent injections of a multitude of errors at the same execution point, or combinations thereof as required. The test script 210 may further include routines for handling return codes or error codes received from the controller hardware component 240, or routines for removing the injected error from the controller hardware component 240. (Elfering at para. [0047]). However, Elfering is silent with respect to and performing a test on at least one rarely occurring case by the device emulator. 

The examiner respectfully submits that paragraph 30 shows that an error can be injected into the controller hardware by executing the error injection command. The examiner considers the claimed limitation of a “rarely occurring case” to be disclosed by Elfering because the error injection command is capable of injecting errors into controller hardware in all cases, which would include a rarely occurring case. In this way, the examiner considers the “rarely occurring case” to be an inherent disclosure of Elfering because the system is capable of injecting errors in all cases, which would include the “rarely occurring case” as claimed.

On pages 6-7, Applicant argues:
Claim 3 recites that "the device emulator emulates effects of environmental influences on the device." As disclosed, the device emulator emulates effects of environmental influences on the device. Besides error injection tests and tests on rarely occurring cases, the device emulator can to emulate the device behavior under changing environmental conditions, e.g. at different ambient temperatures. In this way, the device driver can be qualified for the entire specified operating range of the device. (Publication at para. [0021]). In other words, the environmental influences are physical influences, which are distinct from the virtualization environment. 
Elfering is silent with respect to changing environmental conditions. Elfering discloses the emulation environment, which is equivalent to Applicant's virtualization environment. Nothing in Elfering relates to changing environmental conditions.

The examiner respectfully submits that paragraph 39 discloses “The error injection command may include reading or writing operations in the area of memory allocated for the controller hardware component 240, changes to pointers within the emulated data structure of the controller hardware component 240, changes to system parameters or system states of the emulation environment 220, shifting of instruction counters including the counter associated to the virtual processor 222, or any other command as required for testing the device driver 212 and accessible through the interfaces of the communication device 230. The at least one execution condition and the error injection commands may be stored in a dedicated buffer memory 332 of the communication device 230.” As such, the “changes to pointers” and “changes to system parameters or system states of the emulation environment” discloses the claimed changes to environmental conditions because the device under testing has been altered before the error is injected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/28/2022